 
Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into effective
as of July 6, 2016 (the “Effective Date”), by and between Medizone
International, Inc., a Nevada corporation (the “Company”), and Edwin Marshall
(“Executive”).
RECITALS
A.          The Executive is currently employed by the Company as its Chief
Executive Officer.
B.          The Company has executed a promissory note to Executive in the
aggregate principal amount of One Million Sixty Five Thousand One Hundred Eighty
Nine Dollars ($1,065,189.00) attached hereto as Exhibit A (the “Promissory
Note”), which represents accrued and unpaid wages due to Executive.
C.          The Company and the Executive desire to enter into this Agreement to
establish the terms of the Executive’s employment and the payment of the
Promissory Note to Executive on the terms and conditions more fully described
and set forth herein.
AGREEMENT
NOW,          THEREFORE, in consideration of the mutual promises herein, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive hereby agree as follows:
1.             Employment and Duties.
(a)          During the Employment Term (as defined below), the Company shall
employ the Executive as its Chief Executive Officer.  The Executive agrees that
he will perform all duties that are reasonable and customary of a chief
executive officer of a public reporting company and such other lawful duties as
assigned to him by the Company and the Board of Directors of the Company (the
“Board”).  The Executive agrees that he will devote sufficient attention, time,
and effort to the business and affairs of the Company and its Affiliates.
(b)          The Executive will perform his duties diligently and competently
and shall act in conformity with all Company policies, and within the limits,
budgets and business plans set by the Company.  The Executive will at all times
comply with all applicable laws pertaining to the performance of this Agreement,
and strictly adhere to and obey all of the rules, regulations, policies, codes
of conduct, procedures and instructions in effect from time to time relating to
the conduct of executives of the Company.  The Executive shall not engage in
consulting work or any trade or business for his own account or for or on behalf
of any other person, firm or company that competes, conflicts or interferes with
the performance of his duties hereunder in any material way during the
Employment Term.

--------------------------------------------------------------------------------



(c)          For purposes of this Agreement, the term “Affiliates” includes any
corporation, company or other entity whose outstanding shares or securities are,
now or hereafter, owned or controlled, directly or indirectly, by the Company
and any partnership, joint venture, unincorporated association or limited
liability company in which the Company has a direct or indirect ownership
interest, or which are under common ownership or control with the Company.
2.             Employment Term.  The parties agree that the Executive’s
employment with the Company will be “at-will” employment and may be terminated
at any time with or without cause or notice, subject to the terms of Section 6,
below.  The Executive understands and agrees that neither his job performance
nor promotions, commendations, bonuses or the like from the Company give rise to
or in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of his employment with the Company.  The period of the
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”
3.             Base Salary.  For all services rendered by the Executive and all
covenants and conditions undertaken by him pursuant to this Agreement, the
Company shall pay the Executive in accordance with its normal payroll practices
(but not less frequently than monthly) an annual base salary of One Hundred
Ninety Five Thousand Dollars ($195,000), less applicable withholdings (the “Base
Salary”).  Such Base Salary shall be reviewed from time-to-time but not less
than annually by the Board, which shall make recommendations to adjust the Base
Salary, if necessary, based upon appropriate applicable performance metrics.
4.             Benefits.
(a)          Vacation.  Executive will accrue paid vacation in accordance with
the Company’s vacation policy for senior executive officers.  In the event of
termination for any reason, the Company shall pay Executive for all accrued but
unearned vacation time.
(b)          Supplemental Health Insurance. During the Employment Term, the
Company shall pay all costs and expenses relating to Executive’s supplemental
health insurance provided through Health Net, Inc.
5.             Business Expenses.  During the Employment Term, the Company will
reimburse Executive for reasonable expenses incurred by Executive related to the
performance of Executive’s duties under this Agreement.  Such expenses will be
paid to Executive in accordance with the Company’s policies with respect to
documentation and reimbursement of such expenses.  In agreeing to reimburse
these expenses, the Company is not providing Executive any tax advice.  To the
extent any taxes are owed by Executive concerning any such expenses pursuant to
applicable law, Executive agrees to pay all such taxes and to indemnify and hold
harmless the Company from any claim, demand, penalty, fine, damages, costs, fees
or assessment arising from a failure to pay such taxes to the maximum extent
allowed by law.
6.             Termination of Employment.
(a)          The Employment Term and Executive’s employment hereunder may be
terminated by either the Company or Executive at any time and for any reason;
provided that,
2

--------------------------------------------------------------------------------



unless otherwise provided herein, either party shall be required to give the
other party at least thirty (30) days advance written notice of any termination
of Executive’s employment. Upon termination of Executive’s employment during the
Employment Term, Executive shall receive (i) all Base Salary accrued and unpaid
as of the date of termination; (ii) any unreimbursed business expenses incurred
by Executive on the Company’s behalf; (iii) any unpaid accrued vacation; and
(iv) any other amounts required to be paid under any benefit plan or program in
which Executive participates or any other amounts mandated by law.
(b)          Reduction or Non-Payment of Executive’s Base Salary due to
Executive’s Disability. If the Company reduces the amount of Executive’s Base
Salary or does not pay Executive’s Base Salary pursuant to the Company’s regular
payroll practices due to Executive’s Disability (as defined below), the
Promissory Note shall become due and payable according to the terms and
conditions set forth therein.  “Disability” shall mean Executive’s inability,
due to physical or mental incapacity, to perform the essential functions of his
job, with or without reasonable accommodation, for one hundred eighty (180) days
out of any three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days.  Any question as to the existence of Executive’s Disability as
to which Executive and the Company cannot agree shall be determined in writing
by a qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of this Agreement and the Promissory Note.
(c)          Return of Property.  Executive agrees that all property (including
without limitation, all equipment, tangible proprietary information, documents,
spreadsheets, records, notes, contracts and computer-generated materials,
furnished to or created or prepared by Executive incident to Executive’s
employment belongs to the Company and shall be promptly returned to the Company
upon termination of Executive’s employment. The parties acknowledge that
Executive may use personal property such as laptops, computers, cell phones,
printers, etc.) in the performance of his duties hereunder. To the extent
Executive uses his personal property as described, Company acknowledges that
such property is the personal property of Executive and Company asserts no
ownership interest in or claim to such property.  Upon termination of this
Agreement and Executive’s employment hereunder, Executive shall retain his
personal property; provided, however, that all Company property described in
this paragraph that may be contained on such laptops, computers, cell phones,
etc., shall be removed from all such devices.
7.             Confidential Information.  Executive acknowledges that because of
the Executive’s position with the Company, Executive will have access to
Confidential Information (as defined below) of the Company.  Accordingly,
Executive hereby agrees that, during his employment and at all times thereafter,
he will hold the Confidential Information of the Company in strict confidence
and will neither use (for himself or any third party) the information nor
furnish, make available or disclose it to anyone, except to the extent necessary
to carry out his responsibilities as an employee of the Company or as
specifically authorized in writing by a duly authorized officer of the Company
other than Executive.  As used in this Agreement, “Confidential Information”
3

--------------------------------------------------------------------------------



means any information relating to the business or affairs of the Company and its
Affiliates which is of a nature generally considered confidential or proprietary
in the industry, including, but not limited to, this Agreement, information
relating to financial statements, spreadsheets, operations manuals, systems
manuals, customer identities, customer profiles, customer preferences, partner
or investor identities, employees, suppliers, project designs, project methods,
advertising programs, advertising techniques, target markets, servicing methods,
equipment, programs, strategies and information, market analyses, profit
margins, past, current or future marketing strategies, or any other proprietary
information used by the Company or its Affiliates; provided, however, that
Confidential Information shall not include any information which Executive
possessed prior to any receipt thereof from the Company, is in the public
domain, or which becomes known to the recipient thereof independently from any
act on the part of Executive.  Executive acknowledges that the Confidential
Information is vital, sensitive, confidential and proprietary to the Company and
that he is under a contractual and common law duty to not disclose the
Confidential Information to any third party at any time; provided that Executive
may be compelled under applicable law to disclose Confidential Information so
long as such disclosure does not exceed the extent of disclosure required by
such applicable law.  Executive shall provide written notice of any such order
to the Board and an authorized officer of the Company within twenty-four (24)
hours of receiving such order compelling the disclosure of Confidential
Information, but in any event sufficiently in advance of making any disclosure
to permit the Company to contest the order or seek confidentiality protections,
as determined in the Company’s sole discretion. Executive acknowledges and
agrees that his non-disclosure obligation applies to all Confidential
Information of the Company acquired during the course of his employment with the
Company, no matter when he obtained knowledge of or access to such Confidential
Information.  Executive further acknowledges that the Company would not employ
him or provide him with access to its Confidential Information, but for his
promises and covenants contained in this Section 7 and elsewhere in this
Agreement.
8.             Non-Solicitation.
(a)          Non-Solicitation.  During the term of Executive’s employment and
for eighteen (18) months thereafter (the “Non-Solicitation Period”), Executive
shall not directly or indirectly (i) divert or attempt to divert from the
Company (or any Affiliate) any business of any kind, including without
limitation the solicitation of or interference with any of its customers,
clients, members, business partners or suppliers or (ii) solicit, induce,
recruit or encourage any person employed by or otherwise providing services to
the Company to terminate his or her employment or services.
(b)          Tolling of Covenants.  If it is judicially determined that
Executive has violated any of his obligations under this Agreement, then the
Non-Solicitation Period will automatically be extended by a period of time equal
in length to the period during which such violation or violations occurred.
(c)          Executive’s Acknowledgments.  Executive acknowledges that the
obligations of the Executive under this Section 8 are reasonable in the context
of the nature of the Restricted Business and the competitive injuries likely to
be sustained by the Company if the
4

--------------------------------------------------------------------------------



Executive were to violate such obligations, and are no broader than are
necessary to protect the legitimate business interests of the Company.  The
Executive further acknowledges that the Company would not have employed the
Executive in the absence of this Section 8 and the other covenants and
representations and warranties of Executive made herein, which the Executive
acknowledges constitutes good, valuable and sufficient consideration.
(d)          Specific Performance.  The parties agree (i) that it is impossible
to measure in money the damages that will accrue to the Company if the Executive
fails to perform his obligations under this Section 8, (ii) that failure by the
Executive to perform such obligations may result in irreparable damage to the
Company, and (iii) that specific performance of the Executive’s obligations may,
therefore, be obtained by suit in equity.  The Executive therefore agrees that,
in addition to any other rights or remedies that the Company may have at law or
in equity, temporary and permanent injunctive relief may be granted in any
proceeding that may be brought to enforce any provision contained in this
Section 8, without the requirement of posting any bond or the necessity of proof
of actual damage.  Without limiting the generality of the preceding sentence,
the Company shall be entitled to an injunction from any federal or state court
located in the City of Las Vegas, State of Nevada restraining the Executive from
committing or continuing any violation of this Section 8.  The Executive will
not assert as a claim or defense in any action or proceeding to enforce any
provision hereof that the Company has or had an adequate remedy at law.
9.             Dispute Resolution.  All disputes and controversies arising out
of or in connection with this Agreement, the Executive’s employment with the
Company, or the transactions contemplated hereby shall be resolved exclusively
by the state and federal courts located in City of Las Vegas in the State of
Nevada, and each party hereto agrees to submit to the jurisdiction of said
courts and agrees that venue shall lie exclusively with such courts.  Each party
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any objection which such party may raise now, or hereafter have, to the laying
of the venue of any such suit, action or proceeding brought in such a court and
any claim that any such suit, action or proceeding brought in such a court has
been brought in an inconvenient forum.  Each party agrees that, to the fullest
extent permitted by applicable law, a final judgment in any such suit, action,
or proceeding brought in such a court shall be conclusive and binding upon such
party, and may be enforced in any court of the jurisdiction in which such party
is or may be subject by a suit upon such judgment.
10.           WAIVER OF RIGHT TO JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW,
EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. 
EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED
BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM
5

--------------------------------------------------------------------------------



OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY
OR ENFORCEABILITY OF THIS AGREEMENT, OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
11.           No Conflicting Agreements.  The Executive hereby represents and
warrants to the Company that he is not a party to or subject to any restrictive
covenants, legal restrictions or other agreements in favor of any entity or
person that would in any way preclude, inhibit, impair or limit the Executive’s
ability to perform his obligations under this Agreement, and that his execution
of this Agreement and the performance of his obligations hereunder will not
breach or be in conflict with any other agreements to which he may be a party,
in each case including but not limited to employment agreements, confidentiality
agreements, noncompetition agreements, and non-solicitation agreements.  The
Executive agrees that he will not use for the benefit of the Company any
proprietary information of a third party without such third party’s consent.
12.           Binding Effect; Assignment.  The performance of Executive is
personal hereunder, and Executive agrees that Executive shall have no right to
assign and shall not assign or purport to assign any rights or obligations under
this Agreement.  This Agreement may be assigned or transferred by the Company
and nothing in this Agreement shall prevent the consolidation, merger or sale of
the Company or a sale of any or all or substantially all of its assets.  Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those specifically enumerated in this Agreement.
13.           Taxes; Withholdings.  All amounts paid under this Agreement
(including, without limitation, Base Salary) shall be paid less all applicable
state and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.
14.           Miscellaneous.
(a)          Notice.  All notices or other communications given or made
hereunder shall be in writing and shall be deemed duly given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one (1) day
after deposit with a nationally recognized overnight courier service, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent to the party’s address set forth on the signature page below, or
at such other address as such party may designate by ten (10) days advance
written notice to the other parties in accordance with this Section 14(a).
(b)          Severability.  Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provisions of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
6

--------------------------------------------------------------------------------



(c)          Entire Agreement; Modification.  This Agreement sets forth the
entire agreement between the parties hereto with respect to the subject matter
hereof, and supersedes all other agreements and understandings, written or oral,
between the parties hereto with respect to the subject matter hereof.  This
Agreement shall not be amended, modified or changed except by an instrument in
writing signed by the parties hereto.
(d)          Authorization, Execution and Delivery.  The execution and delivery
of this Agreement by the Company and the performance of its obligations
hereunder have been duly authorized by all necessary corporate action, including
by the Compensation Committee of the Company’s Board, and in accordance with all
applicable laws. The Company has duly executed and delivered this Agreement.
(e)          Waiver.  A waiver of the breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any subsequent breach of
the same or any other term or condition.
(f)          Controlling Law.  This Agreement will be governed by the laws of
the State of Nevada without regard to conflicts of laws principles, except where
preemptive federal law governs.
(g)          Voluntary Agreement.  Executive and the Company represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement.  Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement, with the legal,
tax and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to same. Executive acknowledges that
the Company has made no representations or warranties to Executive concerning
the terms, enforceability or implications of this Agreement other than as are
reflected in this Agreement.  This Agreement has been fully and freely
negotiated by the parties hereto, shall be considered as having been drafted
jointly by the parties hereto, and shall be interpreted and construed as if so
drafted, without construction in favor of or against any party on account of its
or his participation in the drafting hereof.
(h)          Counterparts.  The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.
(i)          Warranty of Authority.  The parties hereto, and each and all of
them, collectively and individually as to each said party, represent and declare
that each of the persons executing this Agreement is and will be empowered and
authorized to do so.
[SIGNATURES TO FOLLOW]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
“COMPANY”


MEDIZONE INTERNATIONAL, INC.,
a Nevada corporation


By:   /s/ Boyd G. Evans                         
Boyd G. Evans, Chief Financial Officer



Address: 4000 Bridgeway, Suite 401

Sausalito, CA 94965
Attn:  Chief Executive Officer
Phone:  415-331-0303
Fax:                                                           






“EXECUTIVE”


       /s/ Edwin G. Marshall                                          
          
EDWIN G. MARSHALL



Address: PO Box 742, Stinson Beach CA, 94970

Phone:           415-868-06236                                         
Email:           medoz3int@yahoo.com                            
Fax:                                                                            
     
 

--------------------------------------------------------------------------------



EXHIBIT A


PROMISSORY NOTE
(attached separately)
 
 
 
 
 
 
 
 
 